FILED
                            NOT FOR PUBLICATION
                                                                           JUN 18 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLOS ALFREDO REANOS-MOREL,                     No.   14-73791

              Petitioner,                        Agency No. A200-770-846

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 17, 2019**
                                Seattle, Washington

Before: KLEINFELD and FRIEDLAND, Circuit Judges, and PAULEY,*** District
Judge.

      Carlos Alfredo Reanos-Morel, a citizen of Honduras, petitions for review of

the decision of the Board of Immigration Appeals (“BIA”) denying his applications

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable William H. Pauley III, United States District Judge for
the Southern District of New York, sitting by designation.
for asylum, withholding of removal, and relief under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      Reanos-Morel has not presented a substantial argument that his fear of

returning to his home country bears a “nexus” to the protected ground of

persecution by reason of membership in a “particular social group.” We assume

for purposes of this decision only that the “particular social group” of informants in

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1092 (9th Cir. 2013) (en banc), applies

to Reanos-Morel’s proposed social group. Even assuming that Reanos-Morel’s

proposed social group is cognizable under Henriquez-Rivas, Reanos-Morel must

establish that any persecution was or will be “on account of” his membership in

such a group. Ayala v. Holder, 640 F.3d 1095, 1098 (9th Cir. 2011). Reanos-

Morel, however, did not challenge the BIA’s conclusion that “gang members

threatened [him] for no other reason than to seek personal revenge for reporting

their crime.” Since Reanos-Morel’s brief does not present an argument that the

threats were on account of membership in the claimed particular social group, the

issue is waived, and the claims for asylum and withholding of removal fail. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (holding that generalized fears of




                                          2
criminal violence are not cognizable grounds for asylum or withholding of

removal).

      Although Reanos-Morel did preserve his Convention Against Torture claim,

substantial evidence on the record as a whole supports the BIA’s conclusion that

Reanos-Morel has “not shown that he is more likely than not to be tortured in his

country, by or with the acquiescence (including willful blindness) of a government

official upon return” and thus supports the denial of Convention relief. Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION DENIED.




                                         3